HUME, Judge,
dissenting.
I respectfully dissent.
The majority recognizes that the laws of intestate succession existing on the date of a decedent’s death determine the heirs of his estate. Robert v. Green, 111 Colo. 85, 137 P.2d 408 (1943). No one can be an heir of a living person. Before a decedent’s death an expectant heir has no vested interest in property he may subsequently inherit. His prospective interest is a mere expectancy, possibility, hope or anticipation. Quintrall v. Goldsmith, 134 Colo. 410, 306 P.2d 246 (1957).
In this case, the statute in effect at the date of decedent’s death provided that an adopted child has the right to inherit from or through his natural parent, “except to the extent that inheritance rights have been divested by ... a final decree of adoption_” Section 15-11-109(1), C.R. S. (1987 Repl.Vol. 6B) (emphasis added).
The majority concedes that the decrees of adoption in this case contain no language purporting to divest the Blixts’ rights of inheritance. Nor do those decrees purport to incorporate by reference the predecessor statute upon which the majority relies.
Nevertheless, the majority concludes that the statute defining rights of inheritance at the time the adoption decrees entered operates to divest the Blixts of rights to which they are entitled under the *747present laws of intestacy which it concedes should be applied.
The language of § 15-11-109(1) is clear and unequivocal, and it leaves nothing for the court to interpret. See Lassner v. Civil Service Commission, 177 Colo. 257, 493 P.2d 1087 (1972). By enacting that statute, the General Assembly clearly intended to adopt a change of policy from that which had previously existed. Had it intended that rights of inheritance be determined according to the law in effect at the date the adoption decrees entered, the General Assembly could have so stated.
Courts should not interpret a statute to mean that which it does not express. Rancho Colorado, Inc. v. City of Broomfield, 196 Colo. 444, 586 P.2d 659 (1978). Here, no social injustice or absurd consequences will flow from a literal interpretation of the unambiguous language of the statute. Accordingly, I can find no reason to second-guess the General Assembly in its policy-making function. See People v. Silvola, 190 Colo. 363, 547 P.2d 1283 (1976).
I would reverse and remand with instructions that the trial court determine that the Blixts were heirs of Robert W. David on April 12, 1986.